On Rehearing.
We have concluded that appellants' motion for rehearing should be overruled. In the alternative, appellants pray that, because the constitutionality of a statute is here involved, and because of the importance of the question and the divergence of opinions among the appellate courts on the issues under discussion, the opinion of this court not being unanimous, this cause be certified to the Supreme Court. We are disinclined to burden the Supreme Court with law questions, under article 1851, R.S., when the regular channel is available to litigants for a review by that court. The Supreme Court can take jurisdiction on writ of error, if it deems such action at all advisable. It will certainly do so, if there be such a contrariety of opinions among the appellate courts as is contended by appellants. Thus, a note of finality would be given to this and similar litigation and the question of the validity of the statute set at rest. The motion to certify is also overruled.
Overruled.
BOND, C. J., is in accord with the conclusion of the majority herein not to certify to the Supreme Court, but dissents to their action in overruling the motion for rehearing.